Citation Nr: 0623722	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  98-06 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an upper respiratory 
disorder, to include asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran had active service from October 1977 to April 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, which denied service connection for asthma.  
Jurisdiction was subsequently transferred to the RO in 
Seattle, Washington.  

In a June 2005 decision, the Board denied the veteran's claim 
for entitlement to service connection for an upper 
respiratory disorder, to include asthma.  The veteran 
subsequently appealed this issue to the U.S. Court of Appeals 
for Veterans Claims.  In May 2006, the veteran's attorney and 
the VA Office of General Counsel filed a joint motion to 
vacate the Board's decision and remand the veteran's claim 
for VA to provide a medical examination.  The Court granted 
the motion that same month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

VA must provide a medical examination when the record 
contains competent evidence that the veteran has a current 
disability, or symptoms thereof, indicates that the 
disability may be associated with the veteran's service, and 
contains insufficient evidence for VA to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (c)(4) 
(2005).

In this case the veteran's service medical records show 
numerous complaints of breathing difficulty, in particular, a 
complaint in February 1978 that she felt as if her chest were 
caving in when she coughed, and a June 1980 clinical note 
that the veteran was observed wheezing.  Dr. W. Lyons has 
submitted a letter, dated in October 2003, that he treated 
the veteran for asthma and allergic rhinitis from September 
1986 to April 1994.  Other post-service medical records 
indicate that the veteran has been treated for chest 
tightness, difficulty breathing, and asthma.  

Because VA clinical notes reveal that, as recently as 
November 2003, the veteran is receiving medication for 
treatment of respiratory illness, there is competent evidence 
that she may have a present respiratory disability.  Her 
numerous complaints of respiratory problems in service, 
including her observed wheezing in June 1980, along with Dr. 
Lyons' letter stating that he treated her for asthma as early 
as September 1986, establishes that there may be an 
association between her in-service complaints and a present 
disability.  However, the record is silent for a recent 
medical examination or medical opinion as to whether any 
current respiratory disability is linked to her service.  As 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, the veteran must be afforded a VA 
examination and the examiner must render a medical opinion 
regarding the existence and etiology of any upper respiratory 
disability, to include asthma.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

In addition, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  Also, the Court has recently held that 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) includes notice with regard to the downstream elements 
of an effective date and a disability rating.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was not provided with notice that 
she could submit any evidence in her possession that pertains 
to her claim or notice with respect to an effective date and 
disability rating, should her claim be granted.  On remand, 
the veteran should be provided with VCAA compliant notice 
specifically addressing her claim for entitlement to service 
connection for an upper respiratory disorder, to include 
asthma.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with the Remand from the Court, 
this case is REMANDED to the RO for the following 
development:

1.  Send the veteran a notice letter that 
complies with the requirements of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002), 38 
C.F.R. §3.159 (2005), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be invited to 
submit any additional evidence in support 
of her claim.

3.  After the above is completed, 
associate any newly submitted evidence 
with the claims file and schedule the 
veteran for examination to determine the 
nature, extent, and etiology of all 
current respiratory pathology, to include 
asthma.  The claims folder must be made 
available to the examiner for review of 
the history and clinical data.  A notation 
to the effect that this record review took 
place should be included in the report. 

a.  The examiner should elicit from the 
veteran a detailed history regarding 
the onset and progression of relevant 
symptoms.  All indicated tests and 
studies are to be performed and the 
examiner should review the results of 
any testing prior to completing the 
report.  All findings should be 
reported in detail.  Complete diagnoses 
should be provided.

b.  The examiner should specifically 
address whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that any such disorders had their onset 
during service.  Particular attention 
should be paid to the numerous 
complaints of breathing problems during 
service, especially the November 1980 
observation of the veteran wheezing.  

c.  Any opinion provided should include 
discussion of specific evidence of 
record, particularly service medical 
records.  The basis and rationale for 
the conclusions reached should be 
stated in full.  If the veteran does 
not currently have a respiratory 
disorder which could be regarded as 
having been incurred while she was in 
service, the examiner should 
specifically so indicate.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim by 
evaluating all evidence obtained since the 
December 2004 supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate SSOC and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


